Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

1.	The Examiner acknowledges the applicant’s amendment filed January 27, 2021.  At this point claims 1-4, 9-14, 19-24 are pending in the instant application and ready for examination by the Examiner.


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

s 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Jensen. (U. S. Patent Publication 20110238378, referred to as Allen; U. S. Patent Publication 20170073756, referred to as Jensen)

Claim 1
Allen discloses a computer implemented method for solving a computational task using a system including multiple computing resources, wherein the computational task comprises an optimization task and the multiple computing resources comprise at least one quantum computing resource, the method comprising: receiving input data comprising data specifying the computational task to be solved wherein the computational task is associated with a task complexity based on an amount of classical computational resources required to solve the task (Allen, 0023; Preprocessor 110 receives the data defining the system from user/program interface 102 and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112. If the problem/system is non-computable, the problem/system should be tested using quantum processing system 108.); determining, based on the associated task complexity, whether the computational task is intractable for classical computing resources (Allen, 0023; Preprocessor 110 receives the data defining the system from user/program interface 102 and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112. );…. comprising providing the input data to the first quantum computing resource for processing (Allen, 0014; Systems and Allen, fig 1a, 0018; As disclosed herein, non-computable problems can be solved with a Turing machine (such as classical control computer 106) in combination with infinite-register quantum computers coupled to consult with an oracle (such as quantum processing system 108) that is able to modify the Turing machine consulting it. EC: Figure 1a discloses information leaves the classical control computer into the quantum processor and then back to the classical control computer.)
Allen does not disclose expressly in response to determining that the computational task is intractable for classical computing resources, instructing a first quantum computing resource to perform a dimensionality reduction algorithm on the input data,…. processing the received input data using the first quantum computing resource to generate data representing a reduced computational task, wherein the reduced computational task has lower dimensionality, and lower task complexity than the computational task.
Jensen discloses in response to determining that the computational task is intractable for classical computing resources, instructing a first quantum computing resource to perform a dimensionality reduction algorithm on the input data (Jensen, 0230;’ In certain embodiments, a data set can be analyzed by utilizing multiple (e.g., 2 In some implementations, one or more of the quantum annealers 110a may be configured to perform dimensionality reduction algorithms, e.g., principal component analysis or independent component analysis, and/or complexity reduction algorithms, e.g., circuit minimization or logic optimization algorithms. [0047] specification),…. processing the received input data using the first quantum computing resource to generate data representing a reduced computational task, wherein the reduced computational task has lower dimensionality, and lower task complexity than the computational task. (Jensen, 0230;’ In certain embodiments, analysis of a data set by utilizing multiple manipulations can reduce the complexity and/or dimensionality of the data set.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Jensen before him before the effective filing date of the claimed invention, to modify Allen to incorporate the ability to calculate the big O of an algorithm of Jensen. Given the advantage of if needed, a quantum computing resource can modify the problem to a workable size, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 11
Allen discloses a system of multiple computing resources, comprising: one or more classical processors; one or more quantum computing resources (Allen, fig 1a; items 106 and 108); wherein the one or more classical processors and one or more quantum computing resources are configured to perform operations comprising: receiving input data comprising data specifying a computational task to be solved Allen, 0023; Preprocessor 110 receives the data defining the system from user/program interface 102 and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112. If the problem/system is non-computable, the problem/system should be tested using quantum processing system 108.); determining, based on the associated task complexity, whether the computational task is intractable for classical computing resources (Allen, 0023; Preprocessor 110 receives the data defining the system from user/program interface 102 and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112. If the problem/system is non-computable, the problem/system should be tested using quantum processing system 108.);…. comprising providing the input data to the first quantum computing resource for processing (Allen, 0014; Systems and methods disclosed herein use a novel combination of classical and quantum computing resources to simulate a particular implementation of a cyber-physical system (CPS).);…. processing the data representing the reduced computational task using a classical computing resource to obtain a solution to the reduced computational task, wherein the solution to the reduced computational task comprises an approximate solution to the computational task. (Allen, fig 1a, 0018; As disclosed herein, non-computable problems can be solved with a Turing machine (such as classical control computer 106) in combination with infinite-register quantum computers coupled to consult with an oracle (such as quantum 
Allen does not disclose expressly in response to determining that the computational task is intractable for classical computing resources, instructing a first quantum computing resource to perform a dimensionality reduction algorithm on the input data,…. processing the received input data using the first quantum computing resource to generate data representing a reduced computational task, wherein the reduced computational task has lower dimensionality and lower task complexity than the computational task.
Jensen discloses in response to determining that the computational task is intractable for classical computing resources, instructing a first quantum computing resource to perform a dimensionality reduction algorithm on the input data (Jensen, 0230;’ In certain embodiments, a data set can be analyzed by utilizing multiple (e.g., 2 or more) statistical algorithms (e.g., least squares regression, principle component analysis,….’ EC: In some implementations, one or more of the quantum annealers 110a may be configured to perform dimensionality reduction algorithms, e.g., principal component analysis or independent component analysis, and/or complexity reduction algorithms, e.g., circuit minimization or logic optimization algorithms. [0047] specification),…. processing the received input data using the first quantum computing resource to generate data representing a reduced computational task, wherein the reduced computational task has lower dimensionality and lower task complexity than the computational task. (Jensen, 0230;’ In certain embodiments, analysis of a data set . 


Claim(s) 2-3, 12-13 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Jensen as applied to claims 1 and 11 above, and further in view of Lloyd. (‘Quantum principal component analysis’, referred to as Llody)

Claim 2
Allen and Jensen do not disclose expressly wherein the dimensionality of the computational task is based on a number of variables specified by the computational task.
Llody discloses wherein the dimensionality of the computational task is based on a number of variables specified by the computational task. (Llody, p631; Wherein the dimensionality of the computational task is based on a number of variables specified by the computational task of applicant maps to the disclosure of cost per variable with the example ‘This procedure is frequently called principal component analysis (PCA), and can be used, for example, to construct the low-rank approximation of the positive The cost of PCA is prohibitive when one is presented with a large number of high-dimensional vectors.’ of Lloyd.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Llody before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate a quantum version of principal component analysis of Llody. Given the advantage of quantum principal component analysis has a smaller O as variables increase and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 3
Allen and Jensen do not disclose expressly wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis.
Llody discloses wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis. (Llody, p631; Wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis of applicant maps to ‘Moreover, it allows us to perform quantum PCA (qPCA) of an unknown low-rank density matrix to construct the eigenvectors corresponding to the large eigenvalues of the state (the principal components) in time O(logd), an exponential speed-up over existing algorithms.’ of 

Claim 12
Allen and Jensen do not disclose expressly wherein the dimensionality of the computational task is based on a number of variables specified by the computational task.
Llody discloses wherein the dimensionality of the computational task is based on a number of variables specified by the computational task. (Llody, p631; Wherein the dimensionality of the computational task is based on a number of variables specified by the computational task of applicant maps to the disclosure of cost per variable with the example ‘This procedure is frequently called principal component analysis (PCA), and can be used, for example, to construct the low-rank approximation of the positive semidefinite symmetric covariance matrix of sampled random vectors. The cost of PCA is prohibitive when one is presented with a large number of high-dimensional vectors.’ of Lloyd.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Llody before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate a quantum version of 

Claim 13
Allen and Jensen do not disclose expressly wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis.
Llody discloses wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis. (Llody, p631; Wherein processing the received input data using the first quantum computing resource to generate data representing a reduced computational task comprises performing principal component analysis of applicant maps to ‘Moreover, it allows us to perform quantum PCA (qPCA) of an unknown low-rank density matrix to construct the eigenvectors corresponding to the large eigenvalues of the state (the principal components) in time O(logd), an exponential speed-up over existing algorithms.’ of Llody.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Llody before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate a quantum version of principal component analysis of Llody. Given the advantage of quantum principal component analysis has a smaller O as variables increase and thus lower 

Claim 23
Allen and Jensen do not disclose expressly wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm.
Llody discloses wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm. (Llody, p631; Wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm of applicant maps to ‘Moreover, it allows us to perform quantum PCA (qPCA) of an unknown low-rank density matrix to construct the eigenvectors corresponding to the large eigenvalues of the state (the principal components) in time O(logd), an exponential speed-up over existing algorithms.’ of Lloyd. EC: A quantum computing resource is a physical device. Thus if Llody can generate a ‘low rank density matrix’, then less hardware is needed. ‘Simulation’ is not disclosed within the specification.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Llody before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate a quantum version of 

Claim 24
Allen and Jensen do not disclose expressly wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm.
Llody discloses wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm. (Llody, p631; Wherein processing the received input data using a first quantum computing resource to generate data representing a reduced computational task comprises performing a circuit minimization algorithm, or logic optimization algorithm of applicant maps to ‘Moreover, it allows us to perform quantum PCA (qPCA) of an unknown low-rank density matrix to construct the eigenvectors corresponding to the large eigenvalues of the state (the principal components) in time O(logd), an exponential speed-up over existing algorithms.’ of Lloyd. EC: A quantum computing resource is a physical device. Thus if Llody can generate a ‘low rank density matrix’, then less hardware is needed. ‘Simulation’ is not disclosed within the specification.) It would have been obvious to one having ordinary skill in the art, having .


Claim(s) 4, 9-10, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Jensen as applied to claims 1 and 11 above, and further in view of Goto. (U. S. Patent Publication 20170104493, referred to as Goto)

Claim 4
Allen and Jensen do not disclose expressly wherein the first quantum computing resource comprises a quantum gate computer or a quantum annealer.
Goto discloses wherein the first quantum computing resource comprises a quantum gate computer or a quantum annealer. (Goto, 0075; The universal quantum computer based on a quantum gate operation requires five processes, i.e., read of quantum bits, initialization of quantum bits, a phase shift gate, a rotation gate, and an entangling gate.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value 

Claim 9
Allen and Jensen do not disclose expressly wherein the input data comprises (i) data specifying the optimization task to be solved, and (ii) data specifying task objectives for solving the optimization task, comprising one or more local task objectives and one or more global task objectives.
Goto discloses wherein the input data comprises (i) data specifying the optimization task to be solved, and (ii) data specifying task objectives for solving the optimization task, comprising one or more local task objectives and one or more global task objectives. (Goto, 0059; Referring to FIGS. 6B and 6C, 1 and -1 of spins are respectively associated with 0 and 1 of bits. Global optimal solutions which minimize Ising energy E.sub.Ising are 0100 and 1011, and "Distance from optimal solution" in the energy landscape represents a Hamming distance from a global optimal solution in bit representation. 0001 and 1110 are local optimal solutions. In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110, after that, and the probability of global optimal solutions finally becomes almost zero. On the other hand, in the quantum model as shown in FIG. 6B, a superposition state in which the probability of spin configurations having relatively low Ising energy is high is obtained first, and the probability of global optimal solutions finally converges to This result can be interpreted that by the effect of quantum fluctuation the trap to local optimal solutions is avoided, and by the quantum adiabatic theorem the state converges to a global optimal solution.’ EC: Here Goto discloses in a classical model, local results approach 1 the global approach zero. In the quantum domain, local optimal results are ignored and a global result is obtained.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value computational tasks is smaller than one big computational task and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Allen and Jensen do not disclose expressly wherein processing the data representing the reduced optimization task using a classical computing resource to obtain a solution to the optimization task comprises: processing the received input data to obtain one or more initial solutions to the optimization task based on the local task objectives; and processing the generated one or more initial solutions to generate a global solution to the optimization task based on the global task objectives.
Goto discloses wherein processing the data representing the reduced optimization task using a classical computing resource to obtain a solution to the optimization task comprises: processing the received input data to obtain one or more initial solutions to the optimization task based on the local task objectives; and Goto, 0059; Referring to FIGS. 6B and 6C, 1 and -1 of spins are respectively associated with 0 and 1 of bits. Global optimal solutions which minimize Ising energy E.sub.Ising are 0100 and 1011, and "Distance from optimal solution" in the energy landscape represents a Hamming distance from a global optimal solution in bit representation. 0001 and 1110 are local optimal solutions. In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110, after that, and the probability of global optimal solutions finally becomes almost zero. EC: Processing local task optimization maps to ‘In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110.’ Global task and associated processing maps to ‘after that, and the probability of global optimal solutions finally becomes almost zero.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value computational tasks is smaller than one big computational task and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14

Goto discloses wherein the first quantum computing resource comprises a quantum gate computer or a quantum annealer. (Goto, 0075; The universal quantum computer based on a quantum gate operation requires five processes, i.e., read of quantum bits, initialization of quantum bits, a phase shift gate, a rotation gate, and an entangling gate.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value computational tasks is smaller than one big computational task and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Allen and Jensen do not disclose expressly wherein the input data comprises (i) data specifying the optimization task to be solved, and (ii) data specifying task objectives for solving the optimization task, comprising one or more local task objectives and one or more global task objectives.
Goto discloses wherein the input data comprises (i) data specifying the optimization task to be solved, and (ii) data specifying task objectives for solving the optimization task, comprising one or more local task objectives and one or more global task objectives. (Goto, 0059; Referring to FIGS. 6B and 6C, 1 and -1 of spins are In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110, after that, and the probability of global optimal solutions finally becomes almost zero. On the other hand, in the quantum model as shown in FIG. 6B, a superposition state in which the probability of spin configurations having relatively low Ising energy is high is obtained first, and the probability of global optimal solutions finally converges to 1. This result can be interpreted that by the effect of quantum fluctuation the trap to local optimal solutions is avoided, and by the quantum adiabatic theorem the state converges to a global optimal solution.’ EC: Here Goto discloses in a classical model, local results approach 1 the global approach zero. In the quantum domain, local optimal results are ignored and a global result is obtained.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value computational tasks is smaller than one big computational task and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20

Goto discloses wherein processing the data representing the reduced optimization task using a classical computing resource to obtain a solution to the optimization task comprises: processing the received input data to obtain one or more initial solutions to the optimization task based on the local task objectives; and processing the generated one or more initial to generate a global solution to the optimization task based on the global task objectives. (Goto, 0059; Referring to FIGS. 6B and 6C, 1 and -1 of spins are respectively associated with 0 and 1 of bits. Global optimal solutions which minimize Ising energy E.sub.Ising are 0100 and 1011, and "Distance from optimal solution" in the energy landscape represents a Hamming distance from a global optimal solution in bit representation. 0001 and 1110 are local optimal solutions. In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110, after that, and the probability of global optimal solutions finally becomes almost zero. EC: Processing local task optimization maps to ‘In the classical model, as shown in FIG. 6C, the probability of 0001 or 1110 as local optimal solutions rises to 1 first, and oscillates between them and 0011 or 1100, which are adjacent to 0001 and 1110.’ Global task and associated processing maps to ‘after that, and the probability of global optimal solutions finally becomes almost zero.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Jensen and Goto before him before the effective filing date of the claimed invention, to modify Allen and Jensen to incorporate global and local tasks, processing global and local tasks of Goto. Given the advantage of a total value computational tasks is smaller than one big computational task and thus lower computational costs, one having ordinary skill in the art would have been motivated to make this obvious modification.


Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen and Jensen as applied to claims 1 and 11 above, and further in view of Yurchenko. (U. S. Patent Publication 20140358852, referred to as Yurchenko)

Claim 21
Allen and Jensen do not disclose expressly wherein the reduced computational task requires less classical computational resources to solve compared to the computational task
Yurchenko discloses wherein the reduced computational task requires less classical computational resources to solve compared to the computational task. (Yurchenko, 0008; Wherein the reduced computational task requires less classical computational resources to solve compared to the computational task of applicant maps to ‘Thirdly, navigating through the multi -dimensional database key space is 

Claim 22
Allen and Jensen do not disclose expressly wherein the reduced computational task requires less classical computational resources to solve compared to the computational task.
Yurchenko discloses wherein the reduced computational task requires less classical computational resources to solve compared to the computational task. (Yurchenko, 0008; Wherein the reduced computational task requires less classical computational resources to solve compared to the computational task of applicant maps to ‘Thirdly, navigating through the multi -dimensional database key space is computationally expensive. For example, time complexity of the step of navigation may be expressed as `O(n.sup.2)` in big O notation.’ of Yurchenko. EC: It follows that lowering dimensionality lowers the ‘big O’ value or computational resources.) It would have been obvious to one having ordinary skill in the art, having the teachings of Allen, .

Response to Arguments
3.	Applicant’s arguments filed on January 27, 2021 for claims 1-4, 9-14, 19-24 have been fully considered but are not persuasive.

4.	Applicant’s argument:
Allen describes computer systems and methods for quantum verification and validation. A combination of classical and quantum computing resources are used “to simulate a particular implementation of a cyber-physical system (CPS)” Allen, p. 0014. The simulation “is used to determine whether the implementation of the CPS meets a set of specifications or requirements.” Allen, p. 0014. Due to the combination of classical and quantum computing resources, “the performance of the CPS can be verified and validated to an acceptable level of confidence in a much shorter time period than using classical computers alone.” Allen, p. 0014.

Examiner’s answer:
	The examiner does not cite 0014 but 0023 instead. Preprocessor 110 receives the data defining the system from user/program interface 102 and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112.

5.	Applicant’s argument:


Examiner’s answer:
	Optimization task is not mentioned within the body of claim 1. Optimization task is in reference to the decision is a classical or quantum computer is to be used for a given task. Allen does this by ‘….and determines whether the problem or system is computable and should undergo V&V (Verification and Validation) testing using classical computer or problem solver 112. If the problem/system is non-computable, the problem/system should be tested using quantum processing system…)

6.	Applicant’s argument:
Jensen does not instruct a first quantum computing resource to perform a dimensionality reduction algorithm on the input data, as recited in claims 1 and 11. Neither does Jensen process received input data using a quantum computing resource to generate data representing a reduced computational task, where the reduced computational task has lower dimensionality and lower task complexity than the computational task, as recited in claims 1 and 11.

Examiner’s answer:
	0047 of the specification links dimensional reduction to principal component analysis. Jensen recites PCA.  

7.	Applicant’s argument:
Jensen describes that “data sets” such as sequence read data “can be analyzed by utilizing multiple (e.g., 2 or more) statistical algorithms (e.g., least squares regression, 

Examiner’s answer:
	Jensen is used to disclose a decision engine between a classical and quantum computer. Jensen cites quantum dots and quantum moles. (quantum computer elements)

8.	Applicant’s argument:
Allen does not process data representing a reduced computational task that has lower dimensionality and lower task complexity than the computational task. Allen is not concerned with obtain or processing reduced computational tasks. Instead, Allen determines whether a computational task is computable or not. If the task is computable, the task undergoes “V&V testing using [a] classical computer.” Allen, p. 0023. If the task is non-computable, the task is “tested using [a] quantum processing system.” Allen, p. 0023. Allen’s classical computer does not test a reduced computational task.

Examiner’s answer:
	Jensen is used to disclose PCA (dimensional reduction) The claimed invention employs a quantum computing resource. The combination between Allen and Jensen have these 2 elements. 

9.	Applicant’s argument:
Second, the cited references solve different problems. Allen is concerned with streamlining verification and validation procedures for identifying and eliminating design faults in the development of hardware and software systems. Allen, p. 0001. Jensen is concerned with the assessment of genetic variations for the diagnosis of or determining predisposition to medical conditions. Jensen, p. 0006. It is respectfully submitted that a 

Examiner’s answer:
	The application states no specific domain in which to be employed. The cited references do.  

Conclusion	
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.	Claims 1-4, 9-14, 19-24 are rejected.
	

Correspondence Information

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)











/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121